Name: Commission Regulation (EC) No 1482/98 of 10 July 1998 temporarily adapting the special arrangements for imports of rice laid down in Regulation (EEC) No 862/91 laying down detailed rules applying Council Regulation (EEC) No 3491/90 to imports of rice originating in Bangladesh, for the purpose of implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 11. 7. 98L 195/14 COMMISSION REGULATION (EC) No 1482/98 of 10 July 1998 temporarily adapting the special arrangements for imports of rice laid down in Regulation (EEC) No 862/91 laying down detailed rules applying Council Regula- tion (EEC) No 3491/90 to imports of rice originating in Bangladesh, for the purpose of implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (1), as last amended by Regulation (EC) No 1340/98 (2), and in particular Article 3(1) thereof, Whereas Council Regulation (EEC) No 3491/90 of 26 November 1990 on imports of rice originating in Bangla- desh (3) provides for the reduction of the levy applicable to imports into the Community of rice from that country up to certain maximum quantities provided that the country concerned levies an export charge; Whereas Commission Regulation (EEC) No 862/91 (4), as last amended by Regulation (EC) No 1407/95 (5), lays down detailed rules for the application of the said special arrangements; Whereas pursuant to the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, the Community is to replace variable levies by fixed customs duties from 1 July 1995; whereas this could prevent application of the special arrange- ments; whereas it is therefore necessary to make trans- itional adjustments to the abovementioned Commission Regulation while maintaining the essential parts of the arrangements concerned; Whereas levies are now replaced by customs duties and the reduction granted to Bangladesh must be applied to the customs duties applicable; whereas, in order not to prejudice the interests of that country, it is also necessary to replace the reduction of the component designed to protect the Community industry by a fixed reduction of the import duty; Whereas the rates of duty set out in the common customs tariff for imports of husked rice falling within CN code 1006 20 and milled rice falling within CN code 1006 30 are those applicable on the date referred to in Article 67 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (6), as last amended by Regulation (EC) No 82/97 (7); Whereas, to ensure the correct application of the arrange- ments involving the collecting of an export charge, the import duty must be fixed in advance; whereas, therefore, the possibility of fixing the applicable duty on the date of submission of the import licence application should be maintained; Whereas the security provided for in Article 10 of Commission Regulation (EC) No 1162/95 (8), as last amended by Regulation (EC) No 444/98 (9), should be increased to cover imports carried out with advance fixing; Whereas Regulation (EC) No 1407/97 lays down tem- porary measures until 30 June 1998 to facilitate the transition from the abovementioned special import arrangements; Whereas Council Regulation (EC) No 1340/98 (10) extends the period for transitional measures until 30 June 1999; whereas the measures provided for in Regulation (EC) No 1407/97 should be extended until 30 June 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 862/91 is hereby amended as follows: (1) OJ L 349, 31. 12. 1994, p. 105. (6) OJ L 302, 19. 10. 1992, p. 1. (2) OJ L 184, 27. 6. 1998, p. 1. (7) OJ L 17, 21. 1. 1997, p. 1. (3) OJ L 337, 4. 12. 1990, p. 1. (8) OJ L 117, 24. 5. 1995, p. 2. (4) OJ L 88, 9. 4. 1991, p. 7. (9) OJ L 56, 26. 2. 1998, p. 12. (5) OJ L 194, 23. 7. 1997, p. 13. (10) OJ L 184, 27. 6. 1998, p. 1. EN Official Journal of the European Communities11. 7. 98 L 195/15 1. Article 1 is replaced by the following: Article 1 The customs duties referred to in Article 1(1) of Regu- lation (EEC) No 3491/90 shall be calculated each week by the Commission as follows: Ã¯ £ § the duty applicable to imports of paddy rice falling within CN code 1006 10, with the exception of that falling within CN code 1006 10 10, shall be equal to the customs duties set out in the Common Customs Tariff less 50 %, less ECU 4,34, Ã¯ £ § the duty applicable to imports of husked rice falling within CN code 1006 20 shall be equal to the duty fixed pursuant to Article 11(2) of Regula- tion (EEC) No 3072/95 less 50 %, less ECU 4,34, Ã¯ £ § the duty applicable to imports of milled rice falling within CN code 1006 30 shall be equal to the duty fixed pursuant to Article 11(2) of Regulation (EC) No 3072/95 less ECU 16,78, less 50 %, less ECU 6,52.'; 2. Article 4(2) is replaced by the following: 2. The import licence, issued for a quantity not exceeding that entered on the certificate of origin referred to in Article 2, shall carry an obligation to import from Bangladesh. The import duty shall be that applicable on the date of submission of the licence application.'; 3. in Article 4(1), (3) and (4), levy' is replaced by customs duties'. Article 2 Notwithstanding Article 10 of Regulation (EC) No 1162/ 95, the security for licences issued pursuant to Regulation (EEC) No 862/91 shall be ECU 28 per tonne. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998 to 30 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1998. For the Commission Franz FISCHLER Member of the Commission